NOTICE OF ALLOWANCE

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel Claims 10-13.
Allowable Subject Matter
Claims 1-9, 14-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding Independent claims 1 and 14, the closest prior art of record is Zhang et al. (CN109045855A) which teaches an apparatus that generates ignitable powder dust (Page 3, Lines 15-16) in an air inlet fluid stream (Page 3, Summary of the invention, [002]); a filtration system receiving the fluid stream and having a plurality of filter units in an arrangement including at least a first filter unit (61) and a second filter unit (62); (Figure 1) and a controller (9) configured to control the filtration unit (Figure 1). However, the prior art fails to teach the claimed limitation of the controller configured to control the filtration unit to individually operate the plurality of filtration units in two states including a filtration state and an oxidation state such that when one of the plurality of filter units is operating in the filtration state another of the plurality of filter units is operating in the oxidation state; the filtration unit operating in the filtration state is receiving the fluid stream and filtering out the ignitable dust particles; the filtration unit operating in the oxidation state is isolated from the fluid stream and is controllably oxidizing ignitable powder held within to mitigate an ignition fire risk; further the prior art fails to teach that the filters are parallel, but rather in series, so the filters could not be individually oxidized and isolated as claimed.  Therefore, the claimed invention is considered novel and non-obvious over the prior art. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/             Examiner, Art Unit 1738                                                                                                                                                                                           
/KEVIN E YOON/             Primary Examiner, Art Unit 1735